DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to an application 16/887528 filed on 06/30/2019.  Claims 1-37 are currently pending and has been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-37 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-18 (Group I) are drawn to a medical database query system usable by a plurality of users, each user being associated with at least one group of users, the medical database query system comprising: a first database configured to store information about at least one of: (a) a plurality of medical devices, each medical device being configured for connection to a respective patient; (b) a plurality of medical institutions, each medical institution being configured to admit patients and house medical devices configured for connection to respective patients; and (c) a plurality of patients, including information about medical institutions at which respective ones of the patients are currently admitted and information about medical devices to which respective ones of the patients are currently connected; a human user interface configured to receive, from a user, a series of requests, each request being a request for information from the first database, each request comprising a respective information selection criterion; a second database configured to store, for each user, corresponding user profile information and, for each group of users, Claims 19-36 (Group II) are drawn to a method for querying a medical database usable by a plurality of users, each user being associated with at least one group of users, the method comprising: providing a first database configured to store information about at least one of: (a) a plurality of medical devices, each medical device being configured for connection to a respective patient; (b) a plurality of medical institutions, each medical institution being configured to admit patients and house medical devices configured for connection to respective patients; and (c) a plurality of patients, including information about medical institutions at which respective ones of the patients are currently admitted and information about medical devices to which respective ones of the patients are currently connected; receiving from a user, via a human user interface, a series of requests, each request being a request for information from the first database, each request comprising a respective information selection criterion; providing a second database configured to store, for each user, corresponding user profile information and, for each group of users, corresponding group profile information; storing, in response to at least some requests of the series of requests, the information selection criterion of each such request into the second Claim 37 (Group III) is drawn to a non-transitory computer-readable medium encoded with instructions that, when executed by a processor, establish processes for performing a computer-implemented method for querying a medical database usable by a plurality of users, each user being associated with at least one group of users, the processes comprising: a process configured to access a first database, the first database being configured to store information about at least one of: (a) a plurality of medical devices, each medical device being configured for connection to a respective patient; (b) a plurality of medical institutions, each medical institution being configured to admit patients and house medical devices configured for connection to respective patients; and (c) a plurality of patients, including information about medical institutions at which respective ones of the patients are currently admitted and information about medical devices to which respective ones of the patients are currently connected; a human user interface configured to receive, from a user, a series of requests, each request being a request for information from the first database, each request comprising a respective information selection criterion; a second database configured to store, for each user, corresponding user profile information and, for each group of users, corresponding group profile information; a user profiler configured to store, in response to at least some requests of the series of requests, the information selection criterion of each such request into the second database in association with the user who made the at least some requests, thereby 

Claims 1-18 (Group I) involve abstract steps, emphasized in bold, of a medical database query system usable by a plurality of users, each user being associated with at least one group of users, the medical database query system comprising: a first database configured to store information about at least one of: (a) a plurality of medical devices, each medical device being configured for connection to a respective patient; (b) a plurality of medical institutions, each medical institution being configured to admit patients and house medical devices configured for connection to respective patients; and (c) a plurality of patients, including information about medical institutions at which respective ones of the patients are currently admitted and information about medical devices to which respective ones of the patients are currently connected; a human user interface configured to receive, from a user, a series of requests, each request being a request for information from the first database, each request comprising a respective information selection criterion; a second database configured to store, for each user, corresponding user profile information and, for each group of users, corresponding group profile information; a user profiler configured to store, in response to at least some requests of the series of requests, the information selection criterion of each such request into the second database in association with search the first database, based on a combination of: (a) an information selection criterion from a current request of the series of requests, (b) at least one information selection criterion from the user profile information corresponding to the user who made the current request and (c) at least one information selection criterion from the group profile information corresponding to a group associated with the user who made the current request; and a database response engine configured to provide to the user a result returned by the database query engine.  Claims 19-36 (Group II) involve abstract steps, emphasized in bold, of a method for querying a medical database usable by a plurality of users, each user being associated with at least one group of users, the method comprising: providing a first database configured to store information about at least one of: (a) a plurality of medical devices, each medical device being configured for connection to a respective patient; (b) a plurality of medical institutions, each medical institution being configured to admit patients and house medical devices configured for connection to respective patients; and (c) a plurality of patients, including information about medical institutions at which respective ones of the patients are currently admitted and information about medical devices to which respective ones of the patients are currently connected; receiving from a user, via a human user interface, a series of requests, each request being a request for information from the first database, each request comprising a respective information selection criterion; providing a second database configured to store, for each user, corresponding user profile information and, for each group of users, corresponding group profile information; storing, in response to at least some requests of the series of requests, the information selection criterion of each such request into the second database in association with the user who made the at least some requests, thereby augmenting the user profile information for the user; storing, in response to at least some requests of the series searching the first database, based on a combination of: (a) an information selection criterion from a current request of the series of requests, (b) at least one information selection criterion from the user profile information corresponding to the user who made the current request and (c) at least one information selection criterion from the group profile information corresponding to a group associated with the user who made the current request; and providing to the user a result returned as a result of the searching of the first database.  Claim 37 (Group III) involves abstract steps, emphasized in bold, of a non-transitory computer-readable medium encoded with instructions that, when executed by a processor, establish processes for performing a computer-implemented method for querying a medical database usable by a plurality of users, each user being associated with at least one group of users, the processes comprising: a process configured to access a first database, the first database being configured to store information about at least one of: (a) a plurality of medical devices, each medical device being configured for connection to a respective patient; (b) a plurality of medical institutions, each medical institution being configured to admit patients and house medical devices configured for connection to respective patients; and (c) a plurality of patients, including information about medical institutions at which respective ones of the patients are currently admitted and information about medical devices to which respective ones of the patients are currently connected; a human user interface configured to receive, from a user, a series of requests, each request being a request for information from the first database, each request comprising a respective information selection criterion; a second database configured to store, for each user, corresponding user profile information and, for each group of users, corresponding group profile information; a user profiler configured to store, in response to at least some requests of the series of requests, the information selection criterion of each such request into the second database in association with the user who made the at least some requests, thereby augmenting the user profile information for the user; a group profiler configured to store, in response to at least some requests search the first database, based on a combination of: (a) an information selection criterion from a current request of the series of requests, (b) at least one information selection criterion from the user profile information corresponding to the user who made the current request and (c) at least one information selection criterion from the group profile information corresponding to a group associated with the user who made the current request; and a database response engine configured to provide to the user a result returned by the database query engine.  These abstract steps can be characterized as directed to the abstract idea of searching a medical database using information selection criteria based on a request from a user and providing the search result to the user, which is certain methods of organizing human activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) because it involves finding search results based on selection criteria or rules.  Accordingly, the claims recite an abstract idea as outlined in the 2019 PEG.

Furthermore, the claims as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements or combination of elements in the claims, other than those elements involved in the abstract idea, emphasized in italics, of Claims 1-18 (Group I) involve a medical database query system usable by a plurality of users, each user being associated with at least one group of users, the medical database query system comprising: a first database configured to store information about at least one of: (a) a plurality of medical devices, each medical device being configured for connection to a respective patient; (b) a plurality of medical institutions, each medical institution being configured to admit patients and house medical devices configured for connection to respective patients; and (c) a plurality of patients, including information about medical institutions at which respective ones of the patients are currently admitted and information about medical devices to which respective ones of the patients are currently connected; a human user interface configured to receive, from a user, a series of requests, each request being a request for information from the first database, each request comprising a respective information selection criterion; a second database configured to store, for each user, corresponding user profile information and, for each group of users, corresponding group profile information; a user profiler configured to store, in response to at least some requests of the series of requests, the information selection criterion of each such request into the second database in association with the user who made the at least some requests, thereby augmenting the user profile information for the user; a group profiler configured to store, in response to at least some requests of the series of requests, the information selection criterion of each such request into the second database in association with at least one group associated with the user who made the at least some requests, thereby augmenting the group profile information for the at least one group; a database query engine configured to search the first database, based on a combination of: (a) an information selection criterion from a current request of the series of requests, (b) at least one information selection criterion from the user profile information corresponding to the user who made the current request and (c) at least one information selection criterion from the group profile information corresponding to a group associated with the user who made the current request; and a database response engine configured to provide to the user a result returned by the database query engine, of Claims 19-36 (Group II) involve a method for querying a medical database usable by a plurality of users, each user being associated with at least one group of users, the method comprising: providing a first database configured to store information about at least one of: (a) a plurality of medical devices, each medical device being configured for connection to a respective patient; (b) a plurality of medical institutions, each medical institution being configured to admit patients and house medical devices configured for connection to respective patients; and (c) a plurality of patients, including information about medical institutions at which respective ones of the patients are currently admitted and information about medical devices to which respective ones of the patients are currently connected; receiving from a user, via a human user interface, a series of requests, each request being a request for information from the first database, each request comprising a respective information selection criterion; providing a second database configured to store, for each user, corresponding user profile information and, for each group of users, corresponding group profile information; storing, in response to at least some requests of the series of requests, the information selection criterion of each such request into the second database in association with the user who made the at least some requests, thereby augmenting the user profile information for the user; storing, in response to at least some requests of the series of requests, the information selection criterion of each such request into the second database in association with at least one group associated with the user who made the at least some requests, thereby augmenting the group profile information for the at least one group; searching the first database, based on a combination of: (a) an information selection criterion from a current request of the series of requests, (b) at least one information selection criterion from the user profile information corresponding to the user who made the current request and (c) at least one information selection criterion from the group profile information corresponding to a group associated with the user who made the current request; and providing to the user a result returned as a result of the searching of the first database, and of Claim 37 (Group III) involves a non-transitory computer-readable medium encoded with instructions that, when executed by a processor, establish processes for performing a computer-implemented method for querying a medical database usable by a plurality of users, each user being associated with at least one group of users, the processes comprising: a process configured to access a first database, the first database being configured to store information about at least one of: (a) a plurality of medical devices, each medical device being configured for connection to a respective patient; (b) a plurality of medical institutions, each medical institution being configured to admit patients and house medical devices configured for connection to respective patients; and (c) a plurality of patients, including information about medical institutions at which respective ones of the patients are currently admitted and information about medical devices to which respective ones of the patients are currently connected; a human user interface configured to receive, from a user, a series of requests, each request being a request for information from the first database, each request comprising a respective information selection criterion; a second database configured to store, for each user, corresponding user profile information and, for each group of users, corresponding group profile information; a user profiler configured to store, in response to at least some requests of the series of requests, the information selection criterion of each such request into the second database in association with the user who made the at least some requests, thereby augmenting the user profile information for the user; a group profiler configured to store, in response to at least some requests of the series of requests, the information selection criterion of each such request into the second database in association with at least one group associated with the user who made the at least some requests, thereby augmenting the group profile information for the at least one group; a database query engine configured to search the first database, based on a combination of: (a) an information selection criterion from a current request of the series of requests, (b) at least one information selection criterion from the user profile information corresponding to the user who made the current request and (c) at least one information selection criterion from the group profile information corresponding to a group associated with the user who made the current request; and a database response engine configured to provide to the user a result returned by the database query engine, amount to no more than the recitation of:
generally linking the abstract idea to a particular technological environment or field of use.  The following represent examples that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)):
Limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, e.g. see Parker v. Flook – similarly, the current invention merely limits the claimed determinations to finding search results in a database of patient, institution, and medical device data based on information search criteria;
Specifying that the abstract idea be executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. 
Limiting the abstract idea to patient, institution, and medical device data, because limiting application of the abstract idea to patient, institution, and medical device data is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.;
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application.  The following are examples of insignificant extrasolution activities (e.g. see MPEP 2106.05(g)):
Performing clinical tests on individuals to obtain input for an equation, e.g. see In re Grams – similarly, the current invention obtains information selection criteria from users and groups to obtain input for a search query; 
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, e.g. see OIP Technologies – similarly, the current invention presents information selection criteria to users to determine an optimized search query.
Limiting a database to XML tags, e.g. see Intellectual Ventures I LLC v. Erie Indem. Co. – similarly, the current invention merely limits the data processed to patient, institution, and medical device data;
adding the words “apply it” with the judicial exception, or mere instructions to implement an abstract idea on a computer.  The following are examples of merely applying the instructions by reciting the computing structure as a tool to implement the claimed limitations, e.g. see MPEP 2106.05(f); 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank 
Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, e.g. see Apple, Inc. v. Ameranth, Inc. – similarly, the current invention generates a search query from information search criteria and sends the search query to a first database using generic computer components;
A process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, e.g. see FairWarning IP, LLC v. Iatric Sys. – similarly, the current invention executes the claimed limitations more expediently solely due to the fact that they are executed on a general-purpose computer, as opposed to being done manually; 
Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g. see Intellectual Ventures I LLC v. Capital One Bank – similarly, the current invention uses software to tailor a search result and provide it to the user utilizing a generic computer;
Well-understood, routine, conventional activities previously known to the industry: 
The Specification expressly discloses that the additional elements are well-understood, routine, and conventional in nature: the following paragraphs and/or figures of the Specification disclose that the additional elements (i.e. a first database, human user interface, second database, user profiler, group profiler, and database query engine) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. store data, receive search request, store user profile, store group profile, search database using search request and profile information, provide search result) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. search query processing):

    PNG
    media_image1.png
    979
    646
    media_image1.png
    Greyscale
 


[0137] Although aspects of embodiments may be described with reference to flowcharts
and/or block diagrams, functions, operations, decisions, etc. of all or a portion of each block, or a
combination of blocks, may be combined, separated into separate operations or performed in other
orders. References to a "module" are for convenience and not intended to limit its implementation.
All or a portion of each block, module or combination thereof may be implemented as computer
program instructions (such as software), hardware (such as combinatorial logic, Application
Specific Integrated Circuits (ASICs), Field-Programmable Gate Arrays (FPGAs), processor or other
hardware), firmware or combinations thereof

[0138] The medical database query system 400, or portions thereof, may be implemented
by one or more processors executing, or controlled by, instructions stored in a memory. Each
processor may be a general purpose processor, such as a central processing unit (CPU), a graphic
processing unit (GPU), digital signal processor (DSP), a special purpose processor, etc., as
appropriate, or combinations thereof.

[0139] The memory may be random access memory (RAM), read-only memory (ROM),
flash memory or any other memory, or combination thereof, suitable for storing control software or
other instructions and data. Instructions defining the functions of the present invention may be
delivered to a processor in many forms, including, but not limited to, information permanently
stored on tangible non-transitory non-writable storage media ( e.g., read-only memory devices
within a computer, such as ROM, or devices readable by a computer 1/0 attachment, such as CDROM
or DVD disks), information alterably stored on tangible non-transitory writable storage media
(e.g., floppy disks, removable flash memory and hard drives) or information conveyed to a
computer through a communication medium, including wired or wireless computer networks.
Moreover, while embodiments may be described in connection with various illustrative data
structures, systems may be embodied using a variety of data structures.

[0141] As used herein, numerical terms, such as "first," "second" and "third," are used to
distinguish respective databases from one another and are not intended to indicate any particular
order or total number of databases in any particular embodiment. Thus, for example, a given
embodiment may include only a second database and a third database.

Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. determining database information that matches information search criteria) and does not impose meaningful limits on the scope of the claims;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing patient, associated institution and medical device data, and information selection criteria for users and groups in databases and/or electronic memory, and retrieving the data from storage in order to perform database queries and present the results;

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applies the judicial exception with, or by use of, a particular machine, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Their collective functions merely provides conventional computer implementation of searching a medical database using information selection criteria based on a request from a user and providing the search result to the user.

Furthermore, dependent claims 2-18 and 20-36 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea and are not significantly more.  These claims involve more abstract and well-understood, routine, conventional activities such as storing and using institution information selection criteria for searching, identifying user by login, identifying group associated with user by login, identifying institution associated with user, matching user to group based on locations, storing meeting information, identifying user group by meeting information, storing message information, identifying user group by message information, storing 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a system, method and non-transitory computer-readable medium for querying a medical database usable by a plurality of users, each user being associated with at least one group of users comprising: providing a first database configured to store information about at least one of: (a) a plurality of medical devices, each medical device being configured for connection to a respective patient; (b) a plurality of medical institutions, each medical institution being configured to admit patients and house medical devices configured for connection to respective patients; and (c) a plurality of patients, including information about medical institutions at which respective ones of the patients are currently admitted and information about medical devices to which respective ones of the patients are currently connected; receiving from a user, via a human user interface, a series of requests, each request being a request for information from the first database, each request comprising a respective information selection criterion; providing a second database configured to store, for each user, corresponding user profile information and, for each group of users, corresponding group profile information; storing, in response to at least some requests of the series of requests, the information selection criterion of each such request into the second database in association with the user who made the at least some requests, thereby augmenting the user profile information for the user; storing, in response to at least some requests of the series of requests, the information selection criterion of each such request into the second database in association with at least one group associated with the user who made the at least some requests, thereby augmenting the group profile information for the at least one group; searching the first database, based on a combination of: (a) an information selection criterion from a current request of the series of requests, (b) at least one information .

The closest prior art found during extensive searching was Clifford, et al. (US 2016/0078104 A1) which discloses using a user interface to search databases of patient medical information using user selectable criterion, where the user creates database query expressions that periodically scan the databases for patient medical information using a user profile expression and can be called up after the user logs into the GUI (¶ 0091, 0093, 0130). Clifford fails to teach or suggest a system, method and non-transitory computer-readable medium for querying a medical database usable by a plurality of users, each user being associated with at least one group of users comprising: providing a first database configured to store information about at least one of: (a) a plurality of medical devices, each medical device being configured for connection to a respective patient; (b) a plurality of medical institutions, each medical institution being configured to admit patients and house medical devices configured for connection to respective patients; and (c) a plurality of patients, including information about medical institutions at which respective ones of the patients are currently admitted and information about medical devices to which respective ones of the patients are currently connected; receiving from a user, via a human user interface, a series of requests, each request being a request for information from the first database, each request comprising a respective information selection criterion; providing a second database configured to store, for each user, corresponding user profile information and, for each group of users, corresponding group profile information; storing, in response to at least some requests of the series of requests, the information selection criterion of each such request into the second database in association with the user who made the at least some requests, thereby augmenting the user profile information for the user; storing, in response to at least some requests of the series of requests, the information selection criterion of each such request into the second database in association not have been motivated to include these missing elements in an embodiments in the Clifford disclosure because it is not an obvious variation of Clifford to search a database based on a combination of: (a) an information selection criterion from a current request of the series of requests, (b) an information selection criterion from the user profile information corresponding to the user who made the current request and (c) an information selection criterion from the group profile information corresponding to a group associated with the user who made the current request, and provide to the user a result returned as a result of the searching of the database, where the result includes at least one of: (a) a plurality of medical devices, each medical device being configured for connection to a respective patient, (b) a plurality of medical institutions, each medical institution being configured to admit patients and house medical devices configured for connection to respective patients, or (c) a plurality of patients, including information about medical institutions at which respective ones of the patients are currently admitted and information about medical devices to which respective ones of the patients are currently connected.  Therefore, these features are not obvious because none of the prior art teaches or suggests a system, method and non-transitory computer-readable medium for querying a medical database usable by a plurality of users, each user being associated with at least one group of users comprising: providing a first database configured to store information about at least one of: (a) a plurality of medical devices, each medical device being configured for connection to a respective patient; (b) a plurality of medical institutions, each medical institution 

These claims would be allowable if rewritten to overcome the 35 USC § 101 recited above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Briscoe, et al. (US 2019/0188410 A1) embodiments of the present invention provide a computer-implemented method for allocating medical data access permissions using historical correlations. The method receives a request for medical research data from a user. The method executes natural language processing to interpret the received request. The method generates a database query based on a trained model to identify a medical research data set that is responsive to the request. The method queries one or more medical databases using the generated query to identify the medical research data set that is responsive to the request. The medical research data set that is identified includes the requested medical research data as well as additional medical research data that, although not requested by the user, is found to be relevant to the request based on the trained model. The method includes transmitting the medical research data set to the user.

New, et al. (US 2017/0032145 A1) A method of selecting data, the method comprising, receiving data indicating a first requirement and identifying first records stored in a first database. The first records relate to first data subjects and the identification is based upon the first requirement. The first data subjects cannot be identified from the records of the first database. Second records are identified, the second records being stored in a second database and relating to the first data subjects. The first data subjects can be identified from the identified records of the second database. Each of the second records corresponds to a respective one of the first records, and the identification of the second records is based upon the first requirement.

F. Saidi and J. Akaichi, "Smart fuzzy querying based on user's profile and context: A critical care planning system case study," 2015 5th National Symposium on Information Technology: Towards New Smart World (NSITNSW), 2015, pp. 1-7, doi: 10.1109/NSITNSW.2015.7176404. Due to the hugeness of information stored in Web databases, an overload phenomenon is often comes across when looking for sought after data. This phenomenon arises for instance when users, for example potential mobile physicians searching for adequate health care institutions for their patients in emergency cases, submit queries to old-fashioned recommender systems. To overcome this problem, we propose a new type of recommender systems that take both user profile and contextual preferences into account in order to retrieve and provide the best items to users' interrogations. In this work, we use gradual queries which are based on fuzzy sets to model user's preferences and context and a fuzzy inference machine to deduct new preferences. A case study related to a health care retrieval system is used to illustrate our proposal.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626